EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wendolowski on 2/17/2022.

The application has been amended as follows: 

Claim 18:
A method according to claim 16, wherein the endoscope operation portion is supported at the oblique angle by the face and the two contact points .

Claim 20:
	The endoscope holding member according to claim 19, wherein the endoscope holding member is configured to hold the endoscope vertically .

Election/Restrictions
Claims 1-10, 12, 13, 16, 18-24 are allowable. The restriction requirement, as set forth in the Office action mailed on 7/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups I, II, IV, V, VI, VII is withdrawn.  Claims 12-13, 21, 22, directed to Species IV,V,VI no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 19-20, directed to Species VII no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-10, 12, 13 and 19-24 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 16 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a Claims 16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/23/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10, 12, 13, 16, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art is silent with respect to a recess formed in the body having an elliptical portion and a circular portion configured to hold an endoscope operation portion at an oblique angle with respect to one of the opposed major surface by a face and two contact points, the face contacting a lower surface of the endoscope operation portion and both a first point and a second point of the two contact points contacting an upper surface of the endoscope operation portion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20110172490          US20130079594          US20110066979          US20080208002          US20170265723          US20160331452          US20150057537          US20140223701          US20050234297          US20190175296          US20140116647          US20100191049          US20120213572          US20120187104          US20110083983          US20120172850          US20160074628          US20150320392          US20140163318          US20140163327          US20140021079          US20130327663          US20130001180          US20120118088          US20100286478          US20080314789          US20080033454          US20060253109          US20060106280          US20170143188          US20020123663          USD723684          USD671214          USD671213          US8821379          US10383509          US9522043          US6549333          US6126591          US5415287          US6716159

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 17, 2022